Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on July 9, 2021, have been carefully considered.  
No claims have been canceled or added; claims 1, 3-12, and 16-24 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on April 2, 2019.

Specification
The substitute specification filed July 9, 2021, has been entered, as it conforms to 37 CFR 1.125(b) and (c), because a clean copy of the substitute specification has been supplied, in addition to a marked-up copy.

Allowable Subject Matter
Claims 1, 3-12, and 16-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited references of record, either alone or in combination, do not teach or suggest the limitations of Applicants’ claims regarding the provision of a container containing water, or of application or supplying of water/moisture, or two separate heat treatment steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 8, 2021